Citation Nr: 0001621	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  94-36 904	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
cystitis prior to February 17, 1994.  
2. Entitlement to a rating in excess of 40 percent for 
cystitis subsequent to February 16, 1994.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from December 1943 to May 
1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  The Board 
last remanded the case to the RO in July 1997, and it is now 
before the Board for further appellate consideration.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  
2. In the appeal period prior to February 17, 1994, there was 
no medical evidence including a diagnosis of cystitis 
except by history, and the only diagnosis with which 
urinary symptoms were associated were benign prostatic 
hypertrophy (BPH), bladder outlet obstruction secondary to 
BPH and detrusor instability secondary to BPH.  
3. Subsequent to February 16, 1994, the only diagnosis of 
cystitis has been associated with intermittent urinary 
burning relieved by medication; medical evidence 
associates the veteran's daytime urinary frequency, 
nocturia, urinary incontinence, leakage and other urinary 
problems with BPH and bladder outlet obstruction secondary 
to BPH.  




CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for 
cystitis prior to February 17, 1994, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.115a, 
Diagnostic Code 7512 (1993).  
2. Subsequent to February 16, 1994, the criteria for a rating 
in excess of 40 percent for cystitis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.115a, 
Diagnostic Code 7512 (1993); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7512 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Board is satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required to comply 
with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. § 4.1 and § 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected cystitis.  The Board has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that the 
rating issue presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to the veteran's service-connected 
cystitis.  

Background

Briefly, the record shows that in a rating decision dated in 
January 1948, the RO granted service connection for cystitis 
and assigned a noncompensable rating effective from the day 
following separation from service in May 1946.  In an October 
1987 rating decision, the RO denied service connection for 
enlargement of the prostate causing partial outlet 
obstruction of the urinary bladder.  The veteran did not 
appeal.  In a rating decision dated in February 1990, the RO 
granted an increased rating, to 20 percent, for cystitis 
effective from November 1989.  The veteran appealed the 
effective date, and in a decision dated in April 1991, the 
Board concluded that the effective date for the 20 percent 
rating was in September 1986.  

In February 1992, the veteran filed a claim for an increased 
rating contending that his condition had worsened.  The RO 
continued the 20 percent rating in a rating decision dated in 
September 1992, and the veteran disagreed with that decision.  
The veteran testified at a hearing before a Hearing Officer 
at the RO in June 1993.  In his decision dated in October 
1994, the Hearing Officer considered revisions to the rating 
criteria for the genitourinary system that became effective 
February 17, 1994.  The Hearing Officer affirmed the 20 
percent rating prior to February 17, 1994, and based on the 
revised rating criteria, granted a 40 percent rating for the 
veteran's cystitis effective February 17, 1994.  

The RO implemented the Hearing Officer's decision and in a 
letter dated in November 1994 notified the veteran that 
unless he indicated satisfaction with the decision within 30 
days, his appeal would be continued.  The veteran did not 
indicate he was satisfied with the award, and instead argued 
that his symptoms warranted a 40 percent rating under the 
rating criteria in effect prior to February 17, 1994.  In its 
remands the Board interpreted the veteran's statements as 
disagreement with the effective date for the 40 percent 
rating.  However, in view of the veteran's subsequent 
contentions that his cystitis warrants a 60 percent rating, 
the Board has reframed the issues as they appear on the title 
page.  

VA outpatient records show that in January 1991, the veteran 
was seen for a semi-annual checkup.  He reported the same 
symptoms (previous record entries dated in 1989 and 1990 
showed complaints of awakening to void twice per night and it 
had been shown that the veteran had slight intravesical 
protrusion and some residual urine.)  Urinalysis in January 
1991 was normal.  

VA outpatient records show that in October 1991 the veteran 
was noted to have a history of dysuria and frequency with 
nocturia 3 to 4 times.  He also complained of decreased force 
of stream and hesitancy.  The assessment after examination 
was irritative voiding symptoms.  VA records show that the 
veteran was hospitalized overnight in November 1991 for 
cystoscopy and bladder washings.  The veteran was noted to 
have a history of frequency, nocturia times 3 to 4, urgency, 
mildly decreased force of stream and occasional dysuria.  
Findings were normal anterior urethra, enlarged prostate 
(trilobar hypertrophy), and diffuse trabeculations of the 
bladder with early diverticula formation.  There was no 
evidence of polyps, tumors or mucosal lesions.  

VA outpatient records show that the veteran was examined in 
December 1991 and cystoscopy results were reviewed.   The 
impression was documented bladder outlet obstruction 
secondary to BPH and detrusor instability secondary to BPH.  
It was noted that the veteran desired and accepted risks of 
medical management of BPH, and medication was prescribed.  
Outpatient records dated in February 1992 show that 
examination revealed a benign, slightly enlarged prostate.  
In March 1992, the veteran reported he still had frequency.  
The prostate was slightly enlarged, benign and soft.  When 
seen for medication refills in June 1992, the veteran voiced 
no new symptoms or complaints.  

At a VA examination in August 1992, the veteran complained of 
having to urinate every 11/2 hours during the daytime and 
another 5 or 6 times at night.  He said there was dysuria, 
but no hematuria.  The physician noted the history of a 
normal intravenous pyelogram in October 1991 and the 
cystoscopy in November 1991, which showed a large prostate, 
diffused trabeculations of the bladder with cellulitis and no 
mucosal lesions.  On examination, the prostate was smooth and 
non-painful.  There was no pyuria; the veteran said there was 
bladder pain off and on all day, even when he was not 
urinating.  There was no incontinence, and a urinalysis was 
normal.  The final diagnosis was history of cystitis, bladder 
caliculi, etc.

VA outpatient records show that later in August 1992 it was 
noted that the veteran complained of poor uroflow.  The 
impression after examination was BPH/stricture.  The veteran 
was again seen in the urology clinic in December 1992, and 
medications were adjusted.  Two days later, he was seen in a 
VA emergency room requesting medications.  He said he was 
having pain, burning and frequency of urination.  He also 
stated his urinary stream was decreased.  Examination showed 
increased sluggishness of the prostate, without nodularity.  
The diagnostic impression was rule out BPH.  In June 1993, 
the veteran reported nocturia, 5 to 6 times.  He refused 
transurethral resection of the prostate and said he still 
wanted conservative therapy.  

At the hearing at the RO in June 1993, the veteran testified 
that he had requested an increased rating for his cystitis 
because his frequency problems, burning sensations and pain 
had increased.  He testified that in February 1992, his 
frequency was between 45 minutes and an hour.  He said he 
felt pain and the burning sensation even after he emptied his 
bladder.  He also stated that he experienced leakage.  The 
veteran testified that the physician at the VA urology clinic 
had said that sometime he might need some surgery, but the 
veteran did not know whether the physician was referring to 
his prostate or to his cystitis.  The veteran testified that 
whatever the physician was referring to, the purpose was to 
alleviate the burning and the frequency of urination and the 
pain.  

With respect to the report of the August 1992 VA examination, 
the veteran testified that he did not understand where the 
physician got the interpretation that his urinary frequency 
was about every 11/2 hours.  The veteran testified that at the 
time of the examination his urinary frequency was anywhere 
from 45 minutes to an hour.  The veteran testified that he 
underwent a procedure at the VA medical center in Allen Park, 
Michigan, in November 1992 and there was clinical follow-up 
in December 1992.  He also testified that in January 1993 he 
went to a VA clinic as a walk-in appointment because of 
increased urinary frequency and pain.  He testified that he 
estimated his frequency at that time was about every half-
hour or 35 minutes.  He testified that between January and 
June 1993 his urinary frequency was about half an hour and he 
continued to experience pain and a burning sensation.  He 
testified that currently his frequency was about every 30 
minutes.  He testified that he would wake up at night because 
of fullness and pain and would have to get up to go to the 
bathroom.  He testified that sometimes after 10 minutes he 
would have to get up again and return to the bathroom.  He 
testified that he usually had to get up every 11/2 to 2 hours.  
He also testified that he had recently begun to experience 
some occasional leakage at night.  

VA outpatient records show that at the urology clinic in 
September 1993 the veteran complained of nocturia symptoms, 
frequency once every hour, dysuria, decreased force of 
stream, spray and dribbling.  It was noted that he had been 
seen in the hospital in November 1991 with BPH.  On 
examination, the physician noted a nodule on the prostate.  

At a VA examination in October 1993, the veteran complained 
of dysuria, urinating every half-hour in the daytime and four 
times at night.  The physician noted the veteran had 
dribbling and trouble starting his stream, per history, but 
no incontinence.  The physician also noted a prostatic 
ultrasound done prior to the clinical examination was normal.  
On clinical examination, the physician stated that the 
prostate had perhaps grade one hypertrophy and was slightly 
granular on palpation but no true mass.  The final diagnosis 
was history of dysuria and frequency.  The physician stated 
that prostatic problems and bladder obstruction were not 
found clinically.  He said that in spite of a normal-sized 
prostate on ultrasound, it was possible for the prostate to 
enlarge inwardly and restrict the urethra and not be grossly 
enlarged.  

VA outpatient records show that the veteran was seen at a 
urology clinic in May 1994.  He complained of nocturia 3 to 4 
times, decreased force of stream, variable frequency and 
leakage.  The physician noted that options were discussed 
with the veteran, who was against surgery at this time and 
wanted to continue medications.  In July 1994, the veteran 
reported some improvement over the past 6 months.  He 
complained of decreased force of stream, spraying, leaking, 
nocturia 3 to 4 times, and a frequency of 30 to 40 minutes 
during the day.  The physician noted the veteran's post-
voiding residual was 100cc.  A cystometrogram showed filling 
to 335cc with leaking at 98cm.  The stream was slow, and 
there was some difficulty passing the catheter.  The 
assessment following examination was prostatism.  The 
physician noted the veteran was not interested in surgery.  
Medications were adjusted.  

At a VA urology clinic in January 1995, the veteran reported 
nocturia 4 to 5 times, which was noted to be a slight 
increase, and he said leakage seemed a bit worse.  He 
reported his force of stream was variable and he experienced 
hesitation and a sense of urgency after voiding as well as 
some occasional dysuria.  The physician noted that the 
veteran was not considering a transurethral resection of the 
prostate and wished to go back on Proscar.  The veteran 
returned in March 1995, and he complained of being bothered 
by frequency and urge incontinence.  After examination, the 
impression was moderate prostatism.  At the veteran's 
request, Proscar was prescribed.  At the urology clinic in 
September 1995, the veteran reported no significant 
improvement in irritative symptoms, frequency, urgency or 
urge incontinence.  Urinalysis was negative.  After 
examination, the assessment was BPH, prostatism.  Medications 
were adjusted.  

When seen at a VA urology clinic in January 1996, the veteran 
complained of frequency, nocturia 4 to 5 times, urgency, 
hesitancy and occasional leakage.  After examination, the 
assessment was prostatism.  Medications were adjusted.  When 
seen in a general medicine clinic in February 1996 for 
follow-up concerning a left ear discharge, it was noted that 
the veteran had a history of refractory BPH and continued to 
have nocturia 4 times per night.  The assessment included 
BPH.  At the urology clinic in March 1996, the veteran 
reported adequate force of stream, nocturia 4 times per 
night, urgency, urge incontinence and voiding every 30 to 45 
minutes.  After examination, the impression was BPH, stable 
prostatism.  It was noted that the veteran did not desire 
surgery.  At the general medicine clinic in October 1996, it 
was noted the veteran's history included chronic cystitis and 
he complained of intermittent urinary burning relieved by 
medication.  The assessment included chronic cystitis.  

When he was seen at a VA general medicine clinic in March 
1997, it was noted that the veteran's history included 
chronic cystitis and BPH.  He reported he was still having 
overflow incontinence as well as hesitancy, urgency and 
frequency.  After examination, the impression included BPH 
and questionable chronic cystitis.  At a VA urology clinic in 
March 1997, it was noted that the veteran had a history of 
urinary retention and impotence.  Complaints included urge 
incontinence and occasional pain.  After examination, the 
assessment was BPH and impotence.  

At a VA examination in December 1997, the physician reviewed 
the veteran's medical records and stated that in 1991 the 
veteran was noted to have a low flow rate.  He stated that 
cystoscopy showed trilobar hyperplasia and bladder 
trabeculation.  There had been progressive urinary symptoms 
since then with a repeat cystoscopy approximately a year 
prior to the examination.  At the December 1997 examination, 
the veteran reported his urinary frequency was every 1 to 11/2 
hours during the day with nocturia times 4.  He said his 
stream was okay and complained of mild hesitancy, dysuria and 
post void dribbling.  He reported urge incontinence and said 
he wore 1 to 2 diapers per day.  The veteran was noted to be 
taking Prazosin.  After examination, the diagnosis was 
urinary frequency, dysuria, urge incontinence, on Prazosin 
for BPH.  In an addendum dated in February 1998, the 
physician noted that urinalysis and a urine culture and 
sensitivity were negative.  The physician stated that a 
urodynamics study showed evidence of a mild obstructive 
pattern and a relatively low-capacity bladder (180-200ml.).  
In conclusion, the physician stated that the veteran had 
bladder outlet obstruction symptoms most likely due to BPH.  

The veteran underwent an additional VA examination by the 
same physician in December 1998.  The physician referred to 
the December 1997 report and February 1998 addendum and 
stated that the history and physical examination had not 
changed since then except as noted.  The veteran reported 
that dribbling had worsened and it was a little harder to 
start the urinary stream.  He now double voided.  There was 
no change regarding incontinence and he continued to use 2 
diapers per day.  After physical examination and urodynamics 
studies, the diagnoses were bladder outlet obstruction due to 
BPH (with low flow, high pressure on urodynamics), urge 
incontinence and no evidence of bladder contraction or 
cystitis.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Effective February 17, 1994, VA revised the criteria 
governing the rating of disabilities of the genitourinary 
system, including the criteria governing the rating of 
cystitis.  See Fed. Reg. 2527 (1994); 59 Fed. Reg. 10676 
(1994); 59 Fed. Reg. 14567 (1994), as amended at 59 Fed. Reg. 
46339 (1994) (codified at 38 C.F.R. §§ 4.115a, 4.115b (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the previous rating criteria, mild chronic cystitis 
warranted a noncompensable rating.  A 10 percent rating 
required moderate cystitis with pyuria and diurnal and 
nocturnal frequency.  A 20 percent rating required moderately 
severe cystitis with diurnal and nocturnal frequency with 
pain and tenesmus.  Severe cystitis with urination at 
intervals of 1 hour or less and a contracted bladder 
warranted a 40 percent rating.  Cystitis with incontinence 
requiring constant wearing of an appliance warranted a 60 
percent rating.  38 C.F.R. § 4.115a, Diagnostic Code 7512 
(1993).  

The new rating criteria for chronic cystitis are found at 
38 C.F.R. § 4.115b, Diagnostic Code 7512 (1999).  Under that 
code, chronic cystitis will be rated as voiding dysfunction.  
The criteria for voiding dysfunction are found at 38 C.F.R. 
§ 4.115a (1999).  Voiding dysfunction is rated according to 
particular condition as urine leakage, urinary frequency or 
obstructed voiding.  

Continual urine leakage, post-surgical urinary diversion, 
urinary incontinence or stress incontinence requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day warrants a 20 percent rating.  Urine 
leakage or incontinence requiring the wearing of absorbent 
materials which must be changed 2 to 4 times a day warrants a 
40 percent rating.  Urine leakage or incontinence requiring 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day warrants a 60 
percent rating.  38 C.F.R. § 4.115a (1999).  

Urinary frequency with a daytime voiding interval between two 
and three hours, or awakening to void two times per night 
warrants a 10 percent rating.  A daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night warrants a 20 percent rating.  A daytime 
voiding interval less than one hour, or awakening to void 
five or more times per night warrants a 40 percent rating.  
38 C.F.R. § 4.115a (1999).  

Obstructive symptomatology with or without stricture disease 
requiring dilation 1 to 2 times per year warrants a 
noncompensable rating.  A 10 percent rating is warranted for 
obstructive voiding with marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of:  (1) post void residuals 
greater than 150cc; (2) uroflowmetry showing markedly 
diminished peak flow rate (less than 10cc/sec); (3) recurrent 
urinary tract infections secondary to obstruction; (4) 
stricture disease requiring periodic dilation every 2 to 3 
months.  A 30 percent rating is warranted where there is 
urinary retention requiring intermittent or continuous 
catheterization.  

The Board notes that 38 C.F.R. § 4.115a states that were 
diagnostic codes refer to specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes.  

The Board has set out in detail the available medical 
evidence concerning the veteran's treatment and evaluation 
from 1991 through the most recent VA compensation examination 
in December 1998.  Although the veteran contends that his 
service-connected cystitis warrants more than a 20 percent 
rating for the period before February 17, 1994 and more than 
a 40 percent rating thereafter, the Board finds that the 
evidence does not support the requested increased ratings.  
Rather, the medical evidence shows that prior to February 17, 
1994, there was no diagnosis of cystitis except by history.  
The only diagnoses with which urinary symptoms were 
associated were BPH, bladder outlet obstruction secondary to 
BPH and detrusor instability secondary to BPH.  As noted 
earlier, service connection has previously been denied for 
enlargement of the prostate causing partial outlet 
obstruction of the urinary bladder.  

The Board has considered the veteran's June 1993 hearing 
testimony concerning the progression and severity of his 
urinary symptoms including daytime frequency, nocturia, 
burning sensation and pain.  He testified that it was because 
of the increase in these symptoms that he was seeking an 
increased rating for his service-connected cystitis.  The 
Board points out, however, that although the veteran is 
competent to testify as to his symptoms, he is not, as a lay 
person, competent to furnish medical opinions or diagnoses, 
such as the conclusion that his reported symptoms were 
manifestations of cystitis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Further, the Board notes that the 
veteran testified that he had been told by a VA urologist 
that he might need surgery to alleviate his symptoms, but the 
veteran also testified that he did not know whether the 
physician was referring to his prostate or to this cystitis.  
Thus, the veteran's testimony on this issue is of limited 
probative value and is, in the Board's judgment, outweighed 
by the medical evidence, which does not associate the 
veteran's urinary symptoms with his service-connected 
cystitis.  

Incidentally, the Board notes that although the veteran 
testified that he underwent a urology procedure at the VA 
medical center in Allen Park, Michigan, in November 1992, 
that medical center has no record of having seen the veteran 
at that time, but the record does show that it was at Allen 
Park that the veteran underwent the cystoscopy in November 
1991.  

As outlined earlier, under the rating criteria in effect 
prior to February 17, 1994, a 40 percent rating required 
severe chronic cystitis with urination at intervals of 1 hour 
or less and a contracted bladder, and a 60 percent rating 
required incontinence necessitating the wearing of an 
appliance.  The evidence does not show cystitis of such 
severity during that period, and as the veteran's service-
connected disability picture did not meet or approximate the 
criteria for a 40 percent rating, let alone a 60 percent 
rating, there is no basis for the assignment of a rating in 
excess of 20 percent prior to February 17, 1994.  

Concerning the period subsequent to February 16, 1994, the 
Board must consider the veteran's claim of entitlement to a 
rating in excess or 40 percent for cystitis under both the 
old and new rating criteria.  Review of the medical evidence 
shows that subsequent to February 1994, there were two 
occasions when a physician mentioned cystitis.  At a VA 
general medicine clinic in October 1996, it was noted that 
veteran had a history of chronic cystitis and he had no 
complaints except intermittent urinary burning relieved by 
medication.  After examination, the assessment included 
chronic cystitis.  In March 1997, again at a general medicine 
clinic, it was noted that the veteran's history included 
chronic cystitis and BPH, and he reported he was still having 
overflow incontinence as well as hesitancy, urgency and 
frequency.  After examination, the impression included BPH 
and questionable chronic cystitis.  In view of the assessment 
of BPH and no mention of cystitis at a urology clinic 
appointment less than 2 weeks later, the Board cannot 
associate the continuing urinary symptoms, other than the 
burning sensation on urination, with the service-connected 
cystitis.  Further, the physician who examined the veteran at 
the VA compensation examinations in December 1997 and 
December 1998 reviewed the veteran's symptoms and study 
results.  That physician associated the veteran's symptoms 
with bladder outlet obstruction due to BPH and in December 
1998 stated explicitly that there was no evidence of bladder 
contraction or cystitis.  

The Board thus concludes that subsequent to February 16, 
1994, the manifestations of cystitis have not included or 
approximated incontinence requiring the constant wearing of 
an appliance, which would be required for a 60 percent rating 
under Diagnostic Code 7512 under the Rating Schedule prior to 
revision.  Further, there is no competent evidence that the 
manifestations of cystitis include or approximate urine 
leakage or incontinence requiring the use of an appliance or 
the wearing of absorbent materials that must be changed more 
than 4 times per day.  It is only on this basis that a 60 
percent rating for cystitis could be assigned under the 
Rating Schedule as revised.  As the preponderance of the 
evidence is against a rating in excess of 40 percent for 
cystitis under either the old or new rating criteria, the 
appeal as to entitlement to a rating in excess of 40 percent 
for cystitis subsequent to February 16, 1994, must be denied.  


ORDER

Entitlement to a rating in excess of 20 percent for cystitis 
prior to February 17, 1994, is denied.  

Entitlement to a rating in excess of 40 percent for cystitis 
subsequent to February 16, 1994, is denied.  


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

